PER CURIAM.
The defendant appeals from a denial of a motion for post-conviction relief. The defendant claims that the trial court failed to address ground two of his motion and also failed to review his reply to the State’s response. The State agrees that the trial court’s order does not address these issues.
Therefore, we vacate the order denying the motion for post-conviction relief and remand this case to the lower court with instructions to review the defendant’s reply and address ground two of the defendant’s motion for post-conviction relief.
VACATED and REMANDED.